BELCHER, Commissioner.
The conviction is for driving while intoxicated; the punishment, three days in jail and a fine of $50.
The proof of the state shows and the appellant while testifying admitted that he was driving a pickup at an excessive rate of speed on a public street about 12:25 a. m. on the date alleged.
Two officers testified that they saw the appellant immediately after he had stopped his pickup, heard him talk, saw him walk, smelled the odor of alcohol on him, and from appellant’s manner of driving the pickup, they expressed the opinion that the appellant was intoxicated.
Appellant, testifying in his own behalf, denied that he was intoxicated but stated he had drunk one and one-half bottles of beer from one to two hours before his arrest. Appellant’s wife and son testified to substantially the same facts as the appellant and stated he was not intoxicated.
No formal bills of exception appear in the record; and the informal bills have been considered and they do not show error.
The evidence is sufficient to support the conviction and no error appearing, the judgment is affirmed.
Opinion approved by the Court.